United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wauchula, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0241
Issued: March 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2015 appellant, through counsel, filed a timely appeal from an
October 13, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a spinal nerve
injury causally related to factors of her federal employment.
FACTUAL HISTORY
The case has previously been before the Board. On January 5, 2012 appellant, then a 37year-old letter carrier, filed an occupational disease claim (Form CA-2) alleging that she
sustained a lumbar nerve injury causally related to her federal employment. Appellant identified

1

5 U.S.C. § 8101 et seq.

repetitive movements in delivering mail. As the Board noted in a July 3, 2013 decision,2
appellant submitted reports from Dr. Darryl Miller, a Board-certified orthopedic surgeon,
commencing on June 8, 2012. Dr. Miller diagnosed a right arm and left leg radiculopathy, C5-6
disc protrusion, disc bulges from C4-6, and straightening of lumbar lordosis. In the June 8, 2012
report, Dr. Miller indicated that appellant had symptoms approximately six months prior to
December 2011.
By report dated July 12, 2012, Dr. Miller reported that appellant had indicated that she
sustained an injury on or about December 28, 2011. He reported that he had reviewed the job
requirements of a rural letter carrier and opined that the physical injuries sustained by appellant
were directly caused by the requirements of her job. In a November 5, 2012 report, Dr. Miller
indicated that a magnetic resonance imaging (MRI) scan on that date did not show a disc
herniation, but there appeared to be central stenosis at C4-6. He opined that the physical
requirements of her job “caused, contributed, aggravated, or exacerbated the central disc
protrusion at CS-6, disc bulges at C4 through C6, and straightening of lumbar lordosis shown on
[appellant’s] November 5, 2012 cervical MRI [scan], as [appellant] was asymptomatic prior to
her date of injury.”
The Board found in its July 3, 2013 decision that Dr. Miller had not provided a
rationalized medical opinion on causal relationship between a diagnosed condition and the
identified employment factors. The Board noted a statement that the claimant was asymptomatic
prior to an unexplained date of injury was of diminished probative value. It was also noted that
Dr. Miller did not provide an adequate explanation as to how specific job duties as a rural carrier
contributed to a diagnosed condition.
Appellant, through counsel, requested reconsideration and submitted a September 27,
2013 report from Dr. Miller. In his report Dr. Miller noted that he had seen appellant in
November 2012, with MRI scans showing disc protrusion and bilateral foraminal stenosis at
C5-6, and disc bulges at C7. He further noted that appellant was employed as a rural mail carrier
that involved approximately 1,000 deliveries a day on her route, and the job involved entering
and exiting the vehicle as well as rotation of body, torso, neck and upper extremities for the
delivery of mail. Dr. Miller concluded, “I explained to [appellant] that due to the fact that she
was asymptomatic before this event and with the type of work she does, this is certainly some
type of injury that can be attributable to her work-related activities.”
By decision dated June 2, 2014, OWCP denied merit review of the claim, finding the
evidence was substantially similar to previous evidence of record. Appellant appealed to the
Board and the Board set aside the June 2, 2014 decision,3 finding that the September 27, 2013
report from Dr. Miller was new and relevant evidence sufficient to require a merit review. The
case was remanded to OWCP for a decision on the merits of the claim.
By decision dated October 13, 2015, OWCP reviewed the merits of the claim and denied
modification. It found the evidence of record was insufficient to establish the claim for
compensation.
2

Docket No. 13-0908 (issued July 3, 2013).

3

Docket No. 14-1507 (issued August 17, 2015).

2

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden to establish the essential
elements of his claim by the weight of the reliable, probative, and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
In the present case, appellant has filed a claim alleging that she sustained spinal injuries
causally related to her federal employment as a letter carrier. The Board reviewed medical
evidence from Dr. Miller submitted prior to a July 3, 2013 OWCP decision, and found it was not
sufficient to establish the claim for compensation. Appellant has also submitted a September 27,
2013 report from Dr. Miller, but the Board finds that this report lacks sufficient probative value
to meet appellant’s burden of proof.
Dr. Miller noted that appellant’s job involves delivery of mail, with exiting and entering a
vehicle multiple times. He wrote that this involves rotation of the torso, neck, and upper
extremities. Dr. Miller did not, however, explain how this activity contributed to a diagnosed
condition. He diagnosed C5-6 disc protrusion and foraminal stenosis, and multiple cervical disc
bulges. It is important that the physician provide a reasoned explanation of the pathophysiologic
mechanisms whereby the accepted work factors would cause the diagnosed conditions.9 An
4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

9

H.B., Docket No. 14-1858 (issued February 5, 2015)

3

opinion that a condition is causally related to an employment injury because the employee was
asymptomatic prior to an alleged injury is insufficient, without supporting rationale, to establish
causal relationship.10 Dr. Miller’s conclusion that “with the type of work she does, this is
certainly some type of injury that can be attributable to her work-related activities” is not sound
medical rationale.
It is appellant’s burden of proof to establish her claim. For the reasons discussed above,
the Board finds appellant did not meet her burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a spinal nerve injury casually related to
factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 13, 2015 is affirmed.
Issued: March 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an
incident is not sufficient to establish causal relationship without supporting rationale).

4

